July 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         THE KROGER CO., Appellant

NO. 14-13-00873-CV                          V.

                     CHRISTOPHER MILANES, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, Christopher
Milanes, signed July 8, 2013, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We order appellant, The Kroger Co., to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.